           Case 1:19-cr-00258-KBJ Document 79 Filed 02/14/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA



      v.                                          19-CR-258-02(KBJ)



MICHAEL SMITH

                  MEMORANDUM IN AID OF SENTENCING

      Defendant, by and through undersigned counsel, does hereby submit

the following Memorandum in Aid of Sentencing.

      1. Sentencing in this matter scheduled for February 27, 2020.

      2. On November 7, 2019 defendant entered a plea of guilty to one

count of Using, Carrying and Possessing a Firearm During a Drug

Trafficking Offense, in violation of 18 USC § 924 (c)(1)(A)(i). The 924 (c)

count carries a statutory mandatory sentence of 5 years of imprisonment.

      3. The parties agree that a five year period of imprisonment is the

appropriate sentence in this matter. The parties agree that a 2-5 year

period of supervised release if also appropriate. Defendant believes he is in

Category 1 for purposes of the sentencing guidelines. Defendant has

accepted full responsibility for the crime for which he entered a plea of

guilty. See page 7, paragraph 25, Presentence Investigation Report.
                                         1
         Case 1:19-cr-00258-KBJ Document 79 Filed 02/14/20 Page 2 of 2



     4. Defendant is requesting a recommendation from the Court that he

serve his sentence at the BOP facility located in Cumberland, Maryland.

Defendant is further requesting a recommendation for placement into the

RDAP program. (Residential Drug Abuse Program). RDAP is available at

the BOP facility in Cumberland, Maryland.

     5. Defendant does not have available resources to pay a fine.

`                                          Respectfully submitted,


     `                                     ______________________
                                           Steven R. Kiersh#323329
                                           5335 Wisconsin Avenue, N.W.
                                           Suite 440
                                           Washington, D.C. 20015
                                           (202) 347-0200

                        CERTIFICATE OF SERVICE

     I HEREBY CERTIFY, that a true and accurate copy of the foregoing
was served, via the Court’s electronic system, on this the 14th day of
February, 2020 upon all counsel of record.

                                           ______/s/________________
                                           Steven R. Kiersh




                                       2
